Title: From Thomas Jefferson to Richard O’Bryen, 4 November 1785
From: Jefferson, Thomas
To: O’Bryen, Richard



Sir
Paris Nov. 4. 1785.

I wrote you a short letter on the 29th. of September acknowleging the receipt of yours of Aug. 24. from Algiers, and promising that you should hear further from me soon. Mr. Adams the American minister at London, and myself have agreed to authorise the bearer hereof Mr. Lamb to treat for your redemption and that of your companions taken in American vessels, and, if it can be obtained for sums within our power, we shall have the money paid. But in this we act without instruction from Congress, and are therefore obliged to take the precaution of requiring that yourself bind your owners for yourself and crew, and the other captain in like manner his owners for himself and crew, and each person separately make himself answerable for his own redemption in case Congress requires it. I suppose Congress will not require it: but we have no authority to decide that, but must leave it to their own decision, which renders necessary the precautions I have mentioned, in order to justify ourselves for undertaking to redeem you without orders. Mr. Lamb is instructed to make no bargain without your approbation and that of the other prisoners each for himself. We also direct him to relieve your present necessities. I wish you sincerely a speedy deliverance from your distresses and happy return to your family; and am Sir Your most obedient humble servant,

Th: Jefferson

